Garland, J.
The plaintiff enjoined an execution issued against him for the sum of $160 65, with interest at ten per cent per annum, from the 1st January, 1840, and costs. The injunction was dissolved with damages, and the plaintiff has appealed.
In this court the appellees have moved to dismiss the appeal, on. the ground of want of jurisdiction in this tribunal. The appellant contends that we have juisfiction, as he claims in his petition $1000 damages for the tortious-act of the sheriff, and also alleges that property to the amount of $10^000, had been seized under the execution. In support of these allegations, no testimony was offered in the inferior court; nor does it appear that any effort was made to prove any damage, or the value of the property seized.
It is evident that these allegations were inserted for the purpose of giving a nominal jurisdiction to this .court. As to attempts of this kind we have fully expressed our opinion in the 16 La. 182, and 17 lb. 102. We are at all times willing to open this tribunal to every citizen entitled to come before itbut we will not encourage evasions of the constitution, by listening to fictitious demands.

Appeal dismissed.